—Appeal from amended order insofar as it concerns disposition unanimously dismissed (see, Matter of Cherilyn P., 192 AD2d 1084, lv denied 82 NY2d 652) and amended order affirmed without costs. Memorandum: We reject the contention of respondent that his due process rights were violated when Family Court refused to order disclosure of unfounded reports of child abuse from 1993 and 1994 (see, Social Services Law § 422 [former (5)]; K. v K., 126 Misc 2d 624, 626-627). In addition, the court properly refused to permit a caseworker to testify concerning a 1993 investigation that resulted in an unfounded report “inasmuch as that would constitute an impermissible circumvention of the express purpose of [Social Services Law § 422 (former [5])]” (K. v K., supra, at 627). (Appeal from Amended Order of Oneida County Family Court, Cook, J. — Abuse.) Present — Pigott, Jr., P. J., Pine, Hurl-butt, Kehoe and Lawton, JJ.